Citation Nr: 1225488	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  04-27 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar affective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from March 1995 to September 1996. 

This case arises to the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied an application to reopen a claim for service connection for bipolar affective disorder. 

The Board remanded the case in February 2007, February 2009, and July 2011.  In the February 2009 decision, the Board found sufficient new and material evidence to re-open the claim for service connection for bipolar affective disorder.  However, claims for service connection for one psychiatric disability encompass claims based on all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran did not serve in combat.  

2.  Medical evidence tending to relate a bipolar affective disorder to active military service has been presented.


CONCLUSION OF LAW

Bipolar affective disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the decision below is favorable, VA's duty to notify and assist need not be discussed further.  

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, VA's Appeals Management Center has complied with all remand orders.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran's Service Treatment Reports reflect that he was mentally sound at entry and at exit.  He completed medical history questionnaires both at entry and exit and checked "no" to any history of nervous trouble or other psychiatric problems.  Clinical treatment records for the Veteran's active service note treatment for routine and occasional non-mental health complaints.  His DD-214, Certificate Of Release Or Discharge From Active Duty, reflects that his separation was for "Alcohol Rehabilitation Failure."

Seventeen months after active service, in February 1998, the Veteran was hospitalized for psychosis at Hennepin County Medical Center.  An admission sheet reflects that the provisional diagnosis was atypical psychosis.  The hospital report notes that the Veteran had no prior psychiatric history; however, this history appears to have been obtained from the Veteran when he was delusional at the time of admission.  At the time of discharge, the differential diagnoses were bi-polar affective disorder vs. ephedrine-induced psychotic and mood disorder.  

The Veteran was hospitalized at Hennepin County Medical Center again in April 1998, having been transported by ambulance after claiming to hear voices.  He reported that he had been kicked-out of the Navy due to alcohol abuse and behavior problems.  The Axis I discharge diagnosis was bipolar affective disorder, most recent episode manic versus adjustment disorder with mixed anxiety and depressed mood.

In June 2003, the Veteran claimed that bipolar schizo-affective disorder began in January 1996. 

In a February 2004-dated hand-written note, a psychiatrist of the Hennepin County Mental Health Center reported, "To Whom it May Concern: Re: [the Veteran] This letter is to confirm that [the Veteran's] psychiatric diagnosis of schizoaffective disorder, bipolar type remains the same today as in 1995."  

A March 2010 VA mental disorders compensation examination report mentions that the Veteran had an alcohol abuse problem prior to active service.  The Axis I diagnosis was history of bipolar disorder, depressed.  The psychiatrist explained that the diagnosis was complicated by a long history of polysubstance dependence and abuse, which now appears to be in remission.  The psychiatrist stressed, "There is no psychological test data to support or refute the diagnosis of bipolar disorder."  It was noted that there was no clear description of mania while in the service, that is manic/depressive symptoms occurring in the absence of drug use.  The psychiatrist offered an Axis II diagnosis of mixed personality disorder and then recommended further testing before a conclusion [concerning the correct diagnosis] is reached.  Finally, the psychiatrist stated. "Certainly the symptoms occurring in 1998 and during his service career had a significant impact on his work and relationships, whether they were secondary to a bipolar or substance induced mood disorder."  

According to a January 2011 VA mental disorders compensation examination report, the Axis I diagnoses were bipolar I disorder, in remission, alcohol dependence, sustained remission, history of ephedrine dependence.  The clinical psychologist stated that it is unlikely that the psychiatric condition was caused by or related to active military service.  The rationale was that there was no record of mental problems during active service and the Veteran was discharged from service for alcohol problems.  The psychologist stated that alcohol dependence "...clearly predates his military service."  

The favorable medical evidence includes the February 2004 letter from a private psychiatrist, discussed above.  This opinion is without a rationale, although there is no indication that it not based on correct facts.  Because it lacks a rationale, its persuasive value is diminished.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The favorable medical evidence also includes the March 2010 VA compensation examination report discussed above.  This report is favorable because the VA psychiatrist mentions that psychiatric symptoms which appeared during active service were either secondary to a bipolar disorder or substance induced mood disorder.  While it is favorable, the underlying rationale is unclear.  Its persuasive value is therefore diminished.  

The unfavorable January 2011 medical opinion, that it is unlikely that the psychiatric condition was caused by or related to active military service, was based on the rationale that there was no record of mental problems during active service.  The rationale is questionable because after stating that there is no record of mental problems, other than alcohol abuse, during active service, the psychologist then discussed other mental problems shown during active service.  The VA clinical psychologist wrote that given the Veteran's early childhood history of adjustment problems, "...one would predict future behavioral and attitudinal difficulties, including difficulty with authorities.  This was apparent in the Navy, where he made a poor adjustment, overall; his adjustment problems in the Navy are best accounted for by his personality style, and not a mood disorder."  

Thus, after stating that the Veteran had only alcohol problems during active service, the psychologist then pointed out other psychiatric symptoms during active service.  Because of this inconsistency, the persuasive value of this negative nexus opinion is therefore slightly diminished.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  

The determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this regard, while the Veteran is competent to report symptoms, he is not competent to diagnose a specific psychiatric disability, including in service.  Bipolar disorder is of such complexity that it does not lend itself to lay diagnosis.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for bipolar affective disorder will therefore be granted.


ORDER

Service connection for bipolar affective disorder is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


